Appeal and Motion Dismissed and Memorandum Opinion filed July 6, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-20-00796-CV

                       SARAH GARNELO, Appellant

                                      V.
   URBAN SOUTHWEST TOWNSHIP APARTMENTS GP, LLC D/B/A
             TOWNSHIP APARTMENTS, Appellee

                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-43220

                        MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed September 30, 2020.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). No such exception
applies in this case.

      On March 5, 2021, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal. In response, appellant
filed an unopposed motion to abate this appeal for sixty days to cure the defect by
dismissing the remaining defendant from the trial court proceedings. See Tex. R.
App. P. 27.2. On April 20, 2021, that motion was granted, and the case abated and
remanded to the trial court for a period of sixty days. The parties were notified that
if, within sixty days of the date of this order, no supplemental record was filed in
this court demonstrating the judgment signed September 30, 2020, is a final
appealable judgment, the appeal would be dismissed for want of jurisdiction.

      On June 23, 2021, a supplemental clerk’s record was filed reflecting that no
additional trial court orders have been signed. Accordingly, the judgment in our
record is not final and we lack jurisdiction over this appeal. We dismiss the appeal
and appellant’s motion to extend time to file a brief.



                                       PER CURIAM




Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                          2